714 N.W.2d 426 (2006)
In the Matter of DETAILING CRITERIA AND STANDARDS FOR MEASURING AN ELECTRIC UTILITY'S GOOD FAITH EFFORTS IN MEETING THE RENEWABLE ENERGY OBJECTIVES UNDER MINN. STAT. § 216B.1691.
No. A04-1742.
Supreme Court of Minnesota.
May 22, 2006.

ORDER
Based upon all the files, records, and proceedings herein, and upon an evenly divided court,
IT IS HEREBY ORDERED that the decision of the court of appeals filed July 26, 2005, be, and the same is, affirmed without opinion.
BY THE COURT:
Russell A. Anderson
Chief Justice
ANDERSON, G. BARRY, J., took no part in the consideration or decision of this case.